      Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 1 of 14

                                                                          JUL 2 1 21

                           IN THE COURT OF COMMON PLEAS
                                                                        PR!OR!T
                          OF BUCKS COUNTY, PENNSYLVANIA
                                                                              08
Alexis Rios
c/o Piontek Law Office
58 East Front Street                            2021-03626
Danville, PA. 17921
                     Plaintiff
v.                                              Jury Trial Demanded
AFNI, Inc.
1310 Martin Luther King Drive
Bloomington, IL 61701
                     Defendant


                                     NOTICE

       YOU HAVE BEEN SUED IN COURT. IF YOU WISH TO DEFEND AGAINST THE
CLAIMS SET FORTH IN THE FOLLOWING PAGES, YOU MUST TAKE ACTION WITHIN
TWENTY (20) DAYS AFTER THE COMPLAINT AND NOTICE ARE SERVED BY
ENTERING A WRITTEN APPEARANCE PERSONALLY OR BY ATTORNEY AND
FILING IN WRITING WITII THE COURT YOUR DEFENSES OR OBJECTIONS TO THE
CLAIMS SET FORTH AGAINST YOU. YOU ARE WARNED THAT IF YOU FAIL TO DO
SO THE CASE MAY PROCEED WITIIOUT YOU AND A JUDGMENT MAY BE ENTERED
AGAINST YOU BY THE COURT WITHOUT FURTHER NOTICE FOR ANY MONEY
CLAIMED OR FOR ANY OTHER CLAIM OR RELIEF REQUESTED BY THE
DEFENDANT. YOU MAY LOSE MONEY OR PROPERTY OR OTHER RIGHTS
IMPORTA.tWTO YOU.

SeeNextPage >>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>
    Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 2 of 14




     YOU SHOULD TAKE TEDS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

              Legal Aid of Southeastern Pennsylvania for Bucks County
                1290 Veterans Highway, Box 809, Bristol, PA 19007
                                   215-781-1111

                          Bucks County Legal Aid Society
                        100 Union St, Doylestown. PA 18901
                                   (215) 340-1818

                            Bucks County Bar Association
              135 East State Street, PO Box 300, Doylestown, PA 18901
                                     215-348-9413
        Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 3 of 14




                                 IN THE COURT OF COMMON PLEAS
                                OF BUCKS COUNTY, PENNSYLVANIA

Alexis Rios
c/o Piontek Law Office
58 East Front Street                                            2021-03626
Danville, PA. 17921
                     Plaintiff
v.                                                              Jwy Trial Demanded
AFNI, Inc.
1310 Martin Luther King Drive
Bloomington, IL 61701
                    Defendant

                                          COMPLAINT

     1. This is an action brought by an individual consumer for Defendant(s)'s violations of the

         Fair Debt Collection Practices Act, 15 U.S.C. 1692, et seq. (hereinafter "FDCPA").



     2. Plaintiff is Alexis Rios an adult individual, resident of Philadelphia, Pennsylvania with a

        mailing address for purposes of this litigation of c/o Piontek Law Office, 58 East Front

        Street;Danville, PA. 17821.


     3. Defendant is AFNI~ Inc., a business entity with a EJincipal place of business located at

         1310 Martin Luth~r King Drive, Blcomin~,ton, IL 61701.


     4. Defendant regularly conducts business in this jurisdiction, and avails itself of the benefits

        of this jurisdiction.



     5. Plaintiff is a key witness and is located in this jurisdiction.
   Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 4 of 14




6. Upon information and belief, similarly situated consumers who may be witnesses in this

   case are located in this jurisdiction.



7. A substantial portion of the transaction(s), occurrence(s), act(s) or omission(s) took place

   in this jurisdiction.


8. This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.



9. Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part of the

   events giving rise to Plaintiff's claims occurred in this district.


      COUNT ONE: Violation of Fair Debt Collection Practices Act (FDCPA)
                              (15 USC 1692c et. seq.)
              Unauthorized Disclosure to Third party Letter Vendor

10. The Previous Paragraphs of this complaint are incorporated by reference.



11. At all times mentioned in this Complaint Plaintiff was a natural person who at all relevant

   times resided in Pennsylvania.



12. At all times mentioned in this complaint Defendant was attempting to collect a consumer

   debt from Plaintiff which was primarily for Plaintiff's personal family and household

   purposes.



13. Plaintiff is a "consumer'' as defined by 15 U.S.C. § 1692a(3).
   Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 5 of 14




14. At all times mentioned in this Complaint. Defendant was a debt collector as defined by

    15 USC 1692a of the FDCPA.



15. Defendant is an entity that at all relevant times was engaged, by use of the mails and

    telephone, in the business of attempting to collect a "debt" from Plaintiff, as def"med by

    15 u.s.c. § 16928(5).



16. At the time Defendant attempted to collect the Debt from Plaintiff, the Debt was alleged

    to be in default, or Defendant treated the Debt as if it were in default from the time that

    Defendant acquired it for collection.



17. Defendant uses instrumentalities of interstate commerce or the mails in a business the

   principal purpose of which is the collection of any debts, or to regularly collect or attempt




18. ?rior to the commencement of this lr.wsuit, Plaintiffh!'.d a consumer account with a

   creditor than Defendant.


19. Said account was a consumer account which was used for Plaintiff's personal and

   household purposes.


20. Said account was later determined to be in default by the original alleged creditor.
   Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 6 of 14




21. Shortly after the original alleged creditor determined that the account was in default they

   contracted with Defendant to service the account as a debt collector as defined by 15

   USC 1692a of the FDCPA.



22. Prior to the commencement of this action, Defendant caused written communication(s) to

   be sent to Plaintiff in connection with the collection of the account.


23. Upon information and belief the letter was generated by a letter vendor.


24. Upon information and belief typical letters sent by Defendant's letter vendor has

    markings that are characteristic of one generated by a letter vendor.


25. In order to have the letter vendor send Plaintiff the letter Defendant had to furnish the

    letter vendor with Plaintiff's name and address, the status of Plaintiff as a debtor, details

    of Plaintiff's alleged debt, and other personal information.


26. The letter vendor then populated some or all of this information into a prewritten

    template, 2rintet; and mailed the letter to Plaintiff.


27. The FDCPA defines "communication" at 15 U.S.C. § 1692a(3) as "the conveying of

    infonnation regarding a debt directly or indirectly to any person through any medium."


28. The sending of an electronic file containing information about Plaintiff's purported debt

    to a letter vendor is therefore a communication.


29. The communication(s) to the letter vendor Defendant was in connection with the

    collection of a debt since it involved disclosure of the debt to a third~party with the
   Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 7 of 14




    objective being communication with and motivation of the consumer to pay the alleged

    debt.



30. The communication(s) to the letter vendor disclosed the following things about the

    Plaintiff and the alleged debt.


       a.       the balance of the alleged debt.

       b.       the alleged delinquency status of the alleged debt.

       c.       the creditor to whom Defendant alleged the Debt was owed.

       d.       the account number for the alleged debt.

       e.       Plaintiff's name.

       f.       Plaintiff's home address.

       g.       That Defendant was a debt collector attempting to collect a debt from

                Plaintiff.



31. Plaintiff did not provide consent to Defendant to communicate or share any information

   about the Debt with the third party letter vendor or any other third-party mail vendor.



32. Upon information and belief, Defendant did not print the letter sent to Plaintiff about the

   account which is the subject of this case. The third-party mail vendor printed and sent

   the letter communication(s) to Plaintiff, using the above information supplied by

   Defendant.
  Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 8 of 14




33. The Consumer Financial Protection Bureau ("CFPB") is a Federal agency tasked with

   enforcing the FDCPA.



34. Pertinent here, section l 692c(b) of the FDCPA, titled "communication with third

   parties," provides that-Except as provided in section 1692b of this title, without the

   prior consent of the consumer given directly to the debt collector, or the express

   permission of a court of competent jurisdiction, or as reasonably necessary to effectuate a

   post judgment judicial remedy, a debt collector may not communicate, in connection with

   the collection of any debt, with any person other than the consumer, his attorney, a

   consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

   creditor, or the attorney of the debt collector. IS U.S.C. § 1692c(b) (emphasis added).



35. The provision that section 1692c(b) cross~references-section 1692~ovems the

   manner in which a debt collector may communicate ''with any person other than the

   consumer for the purpose of acquiring location information." 15 U.S.C. § 1692b.



36. The FDCPA thu.c; broadly prohibits a debt collector from communicating with anyone

   other than the consumer "in connection with the collection of any debt," subject to

   several carefully crafted exceptions-some enumerated in section l 692c(b), and others in

   section 1692b-none of which are applicable here.
  Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 9 of 14




37. Despite this prohibition-one designed to protect consumers' privacy~ebt collectors,

   including Defendant, often send information regarding consumers' alleged debts to third-

   party mail vendors.



38. The CFPB once conducted a survey. The survey indicated that "over 85 percent of debt

   collectors surveyed by the [CFPB] reported using letter vendors." See

   brtps://www.federalregister.gov/documents/2019/05/21/2019-09665/debt-

   collectionpractices-regulation-f#citation-749-p23396 at n. 749



39. These third-party mail vendors use information provided by debt collectors-such as the

   consumer's name and address, the name of the creditor to whom the debt is allegedly

   owed, the name of the original creditor, and the amount of the alleged debt-to fashion,

   print, and mail debt collection letters to consumers.



40. This unnecessary and illegal practice exposes private information regarding alleged debts

   to third parties not exempted by the FDCPA.



41. Upon information and belief, Defendant routinely communicates with, and provides

   protected information regarding consumer debts to, third-party mail vendors, in

   connection with the collection of a debt, that are not authorized to receive such

   information, in violation of the FDCPA.


42. Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that "a debt collector may

   not communicate, in connection with the collection of any debt, with any person other
  Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 10 of 14




    than the consumer, her attorney, a consumer reporting agency if otherwise permitted by

    law, the creditor, the attorney of the creditor, or the attorney of the debt collector.


43. By communicating regarding the Debt, including by disclosing, among other things, the

    existence of the Debt, the amount owed, the alleged creditor, and Plaintiffs name and

    address, with a third-party mail vendor, Defendant violated 15 U.S.C. § 1692c(b). See

    Hunstein v. Preferred Collection & Mgmt. Servs., Inc., --- F.3d----, 2021 WL 1556069

    (11th Cir. Apr. 21, 2021).



44. The harm suffered by Plaintiff is particularized in that illegal communication related to

    her personal alleged debt.



45. The violation of Plaintiff's right not to have Plaintiff's private information shared with

    third parties is a concrete injury sufficient to confer standing.



46. To be sure, the harm Plaintiff alleges here-disclosure of private information of a

    personal, sensitive nature to third-party vendors-is precisely the type of abusive debt

    collection practice that the FDCPA was designed to prevent. See 15 U.S.C. § 1692(a)

   {uAbusive debt collection practices contribute to the number of personal bankruptcies, to

    marital instability, to the loss ofjobs, and to invasions of individual privacy.") (emphasis

   added).



47. Additionally, by communicating with a third party in connection with the collection of

   the Debt, Defendant harmed Plaintiff by invading Plaintiff's privacy.
 Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 11 of 14




48. By communicating with a third party in connection with the collection of the Debt,

   Defendant harmed Plaintiff by disclosing private facts about Plaintiff and the Debt.



49. Defendant breached its duties under the FDCPA through its failure to keep Plaintiffs

   personal financial information confidential and therefore intruded upon Plaintiff's privacy

   interests. See Todd v. Collecto, Inc., 731 F.3d 734, 738 (7th Cir. 2013).


                                        LIABILITY


50. All previous paragraphs of this complaint are inc01porated by reference.



51. Defendant(s) is liable for the acts committed by its agents under the doctrine of

   respondeat superior because Defendant(s)' agents were acting within the scope of their




52. In the.alternative, Defendant(s) W are. liable for the conduct of its agents/ employees

    under the theory ofjoint and several liability because Defendant and its agents /

    employees were engaged in a joint venture and were acting jointly and in concert.


53. Plaintiff reserves the right to pierce the corporate veil under the doctrine of under-

    capitalization.


54. Plaintiff reserves the right to pierce the corporate veil under the doctrine of alter ego.
   Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 12 of 14




  55. Any mistake made by Defendant would have included a mistake oflaw.



  56. Any mistake made by Defendant would not have been a reasonable or bona fide mistake.

                                               DAMAGES


  57. The previous paragraphs of this Complaint are incorporated by reference and made a part

      of this Complaint.

  58. Plaintiff demands $1.00 actual damages at least for phone, fax, lost time, etc.

  59. Plaintiff demands $1,000.00 statutory damages under the FDCPA 15 USC 1692k.



                                      ATTORNEY FEES



  60. The previous paragraphs of this Complaint are incorporated by reference.

  61. Plaintiff believes and avers that Plaintiff is entitled to reasonable attorney fees for

~ -prosecuting1his-action.

 62. Plaintiff believes and avers that such reasonable attorney fees amount to no less than

     $1,750.00 at a rate of$350.00 per hour. Services include but not limited to the following.

         a.      Consultation with client, review of file,
                                                                                                1

         b.      Drafting, editing, review, filing and service of
                 complaint and related documents                                                2

         c.      Follow up with Defense and client                                              2


                                                                     5 x $350 per hour = $1,750
     Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 13 of 14




    63. Plaintiff's attorney fees continue to accrue as the case move forward.

    64. The above referenced attorney fees represent current fees as well as estimated reasonable

        future follow up.

                                            OTHER RELIEF



    65. The previous paragraphs of this complaint are incorporated by reference.



    66. Plaintiff also seeks an injunction against further unlawful collection activity.


    67. Plaintiff seeks declaratory relief barring Defendants from further unlawful collection

        activity.


    68. Plaintiff seeks such other relief as this honorable Court may deem just and proper.


    69. Plaintiff specifically requests / demands a jury trial in this matter.



Wherefore, plaintiff demands judgment against defendant in the amount of $2,751.00, actual

damages, statutory damages, attorney fees. Plaintiff also seeks declaratory and injunctive relief,

and such other relief as this Honorable Court may deem appropriate.


/s/ Vicki Piontek                      6/29/2021

Vicki Piontek, Esquire              Date
Attorney for Plaintiff
PA Bar ID No. 83559
58 East Front Street, Danville, PA 17821
215-290-6444.Fax:866-408-6735
vicki.piontek@gmail.com
    Case 2:21-cv-03570-PBT Document 1-1 Filed 08/10/21 Page 14 of 14




                          IN TIIE COURT OF COMMON PLEAS
                         OF BUCKS COUN1Y, PENNSYLVANIA

Alexis Rios
c/o Piontek Law Office
58 East Front Street
Danville, PA. 17921
                     Plaintiff
v.                                                  Jury Trial Demanded
AFNI, Inc.
1310 Martin Luther King Drive
Bloomington, IL 61701
                      Defendant

                                  VERIFICATION

I, Alexis Rios, have read the attached Complaint. The facts stated therein are true
and correct to the best of my knowledge, understanding and belief.




        Alexis Rios
                                                                -   -     -
